Citation Nr: 0415859	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  99-21 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1943 to November 
1945.  He was a prisoner of war of the German government from 
December 1944 to March 1945.  The veteran died in January 
1998, and the appellant is his surviving spouse.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a March 1998 decision by the 
RO which denied entitlement to service connection for the 
cause of the veteran's death.  The Board remanded the appeal 
to the RO for additional development in December 2000.  A 
videoconference hearing before the undersigned member of the 
Board was held in September 2003.  


FINDINGS OF FACT

1.  The VA has fully informed the appellant of the evidence 
necessary to substantiate this claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The immediate cause of the veteran's death on January [redacted], 
1998 is shown to have been the result of severe peripheral 
vascular disease; other significant conditions included 
Parkinson's disease, hypertension, and Alzheimer's disease.  
An autopsy was not performed.  

3.  The veteran's peripheral vascular disease and 
hypertension were first clinically demonstrated many years 
after service.  

4.  At the time of death, the veteran's service-connected 
disabilities included neuritis on the dorsum of the right and 
left foot, each rated 10 percent disabling.  

5.  A disability of service origin did not cause or play any 
part in the veteran's death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC 1-
2004, (February 2004)).  

In this case, the rating action of March 1998 was issued 
before the RO provided the veteran with notice of VCAA.  
Thus, in order to satisfy the holding in Pelegrini, the Board 
would have to dismiss as void ab initio, the rating decision 
of the RO which was promulgated prior to providing the 
veteran full VCAA notice.  The result of this action would 
require that the entire rating process be reinitiated, with 
the claimant being provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action, 
the filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

The Board remanded the appeal to the RO in December 2000 for 
the specific purpose of informing the appellant of VCAA and 
to provide her and her representative with an opportunity to 
submit additional evidence or argument.  The appellant was 
provided with the appropriate regulations pertaining to VA's 
duty to assist under VCAA, and subsequently testified at a 
videoconference hearing before the undersigned member of the 
Board.  The Board finds that the discussions as contained in 
the March 1998 rating decision; the September 1999 statement 
of the case, the December 2000 Board remand, and the April 
2003 supplemental statement of the case (SSOC) have provided 
the appellant with sufficient information regarding the 
applicable regulations.  Furthermore, pursuant to the 
December 2000 Board remand, a letter was sent to the 
appellant in February 2002 to inform her of the evidence 
needed to complete her claim, and what portion of that 
evidence VA would obtain, and what portion was her 
responsibility to provide.  Thus, the appellant has been 
provided notice of what VA was doing to develop the claim, 
notice of what she could do to help her claim, and notice of 
how her claim was still deficient.  Accordingly, the Board 
finds that the duty to assist and notify as contemplated by 
applicable provisions, including the VCAA, have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

A Certificate of Death shows that the veteran died at a 
private nursing home on January [redacted], 1998.  The immediate 
cause of death was severe peripheral vascular disease; other 
listed conditions included Parkinson's disease, hypertension, 
and Alzheimer's disease.  An autopsy was not performed.  

The service medical records show no complaints, 
abnormalities, or diagnosis for peripheral vascular disease 
or hypertension during service.  The records show that the 
veteran was a prisoner of war for approximately 93 days and, 
after being liberated, was hospitalized for malnutrition and 
abdominal cramps in May 1944.  When returned to duty in 
August 1944, he was back to his normal weight of 140 pounds, 
all clinical and diagnostic studies were essentially normal, 
and there was no evidence of any cardiovascular 
abnormalities.  There was no evidence of any psychiatric 
abnormalities.  His separation examination in November 1945 
showed his cardiovascular system was normal, a chest x-ray 
study was negative, and there was no evidence of any 
psychiatric abnormalities.  His blood pressure was 108/72.  

The first evidence of any vascular abnormality was noted on 
VA examination in March 1983.  At that time, the veteran's 
hands and feet were bluish and peripheral circulation in the 
upper extremities appeared sluggish.  There was good palpable 
pulse in both feet and heart sounds were regular with no 
murmur or carotid bruits.  His blood pressure was 152/76 in 
the sitting position and 116/80 in the recumbent position.  A 
chest x-ray study showed no abnormalities of the heart.  The 
diagnoses included early peripheral vascular disease.  A 
psychiatric examination showed no evidence of any psychiatric 
disorder.  

A POW examination was conducted in January 1984.  At that 
time, the veteran specifically denied any exposure to cold, 
frostbite, or any physical or emotional abuse.  VA 
psychiatric evaluation showed no evidence of psychosis or 
neurosis.  A chest x-ray study was normal and EKG findings 
were suggestive of P-pulmonale, but were otherwise negative.  

The diagnoses on VA medical examination in October 1988 
included mild hypertension.  

VA medical records in February 1994 show that in the past, 
the veteran underwent aorto-femoral bypass, and that he had a 
recent onset of severe pain in his lower extremities.  A 
translumbar aorto-femoral angiogram showed a functioning 
aorto-bifemoral bypass with normal vasculature of the lower 
extremities.  A VA hospital report in April 1994 included the 
diagnosis of peripheral neuritis, severe, of unknown 
etiology, and advanced peripheral vascular disease with 
status post aorto-femoral bypass graft.  

A private evaluation by a neurologist in June 1995 indicated 
that the veteran had severe dementia of unknown etiology.  At 
that time, the veteran did not know where he was or why he 
was being evaluated.  

On VA psychiatric evaluation in June 1995, the appellant 
reported that the veteran had dreams about Germans chasing 
him or "being over the next hill," about once every two 
weeks for many years, but said that they did not preclude him 
from going to work or interfere with his life in any way.  
She reported that the veteran's memory began to fail in March 
1994, and he had to be put into a nursing home in May 1994 
because he would get lost upon leaving his home and had 
several incidents of assaultive behavior.  The diagnosis was 
dementia, Alzheimer's type, uncomplicated.  

The remainder of the medical evidence of record shows that 
the veteran was an inpatient in a nursing home facility from 
1994 until the time of his demise in January 1998.  He 
developed gangrene in his right foot in December 1997, and 
was evaluated at two private hospitals and by VA, but was not 
a candidate for bypass surgery.  He was returned to the 
private nursing home and subsequently expired on January [redacted], 
1998.  

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular disease, if manifested to the required degree 
within a prescribed period from the veteran's separation from 
active duty; or one that is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) 
(2003).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2003).  

Analysis

The appellant contends that the veteran had severe problems 
with both feet for many years and believes that his demise 
was causally related to his service-connected bilateral foot 
disorder.  

As indicated above, the veteran's only service-connected 
disability at the time of death was neuritis of both feet.  
Neuritis is a neurological disorder, and is rated under the 
neurological codes for VA purposes.  It is not a 
cardiovascular disease.  Service connection was not 
established for any type of cardiovascular disease, including 
hypertension or peripheral vascular disease.  The fact that 
the veteran suffered from painful feet is not a basis for 
finding that any additional disability in the same body part 
is etiologically related.  The service medical records do not 
show any cardiovascular problems, hypertension, or peripheral 
vascular disease were complained of, noted, diagnosed or 
treated in service, or within an applicable presumptive 
period as addressed in 38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  The first evidence of a 
cardiovascular disease was diagnosed many years after 
service.  Therefore, the Board finds no basis to conclude 
that the veteran's cardiovascular disease, i.e., hypertension 
and peripheral vascular disease, was related to military 
service.  

Additionally, the appellant testified at the personal hearing 
in September 2003 that no medical care provider has ever 
related the veteran's neuritis to his peripheral vascular 
disease or hypertension, nor has anyone told her that the 
veteran's death was related to his service-connected neuritis 
of the feet.  

The Board has considered the appellant's assertions that the 
veteran's death was caused by his service-connected neuritis 
of the feet.  However, as a layperson, she is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (lay testimony is not competent 
to establish, and therefore not probative of, a medical 
nexus).  

In summary, the probative evidence of record does not show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's death.  Accordingly, service connection for the 
cause of the veteran's death must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



